EXHIBIT 10.12
 


EMPLOYMENT AGREEMENT


This Employment Agreement, is executed and effective for all purposes as of June
10, 2008 by and between Synergx Systems Inc., a Delaware corporation having its
principal office at 209 Lafayette Drive, Syosset, New York 11791 (the “Company”)
and Paul Mendez, an individual with a mailing address of P.O. Box 2059, East
Hampton, New York 11937 (the “Executive”).
 
In consideration of the terms and conditions hereinafter set forth, the parties
hereto agree as follows:
 
1 Definitions. For purposes of this Agreement, the terms set forth below shall
have the following meanings:
 
1.1 Affiliate. An entity controlling, controlled by or under common control, or
in joint venture with the Company.
 
1.2 Confidential Information. That secret proprietary information of the Company
or any Affiliate of whatever kind or nature disclosed to Executive or known by
Executive (whether or not discovered or developed by Executive) as a consequence
of or through his employment with the Company. Such proprietary information
shall include without limitation, all customers lists, price quotations, costs,
price lists, employee information, supplier information, marketing information
and strategies and all information relating to the Products, processing,
manufacturing, assembly, quality control, know-how, research and development,
sources of supplies and materials, operating and other cost data, distribution
arrangements and Product proposals and marketing, any of which information is
not generally known in the industry or in related industries in which the
Company or any Affiliate engages in business (including industries supplying to
or purchasing from the Company of any Affiliate) in the United States and Canada
and shall specifically include all information contained in manuals,
communications with customers and suppliers, memoranda, formulae, plans,
drawings and designs, specifications, equipment and machinery configurations,
and records of the Company and any Affiliate legend or otherwise identified by
the Company or any Affiliate as Confidential Information.
 
1.3 Inventions. Those discoveries, developments, concepts and ideas whether or
not patentable, that relate to the Products and to the present and prospective
activities of the Company or any Affiliate (which activities are known to
Executive by reason of his employment with the Company).
 
1.4 Products. Finished and other products being, or being contemplated to be,
manufactured, assembled, processed, distributed or marketed, in whole or in
part, by the Company or any Affiliate.
 
2 Employment. The Company shall employ Executive to act as its President and
Chief Executive Officer, effective as of the date hereof (the “Commencement
Date”), and continuing until either party delivers 30 days prior notice of its
intention to terminate this Agreement. Each 12 consecutive month period,
beginning on the Commencement Date, within such term shall be referred to as a
“Year.”
 
3 Duties. Executive agrees to use his best efforts to serve the Company well and
faithfully as President and Chief Executive Officer or such other positions or
titles as assigned by the Board of Directors as are commensurate with
Executive's experience and capabilities. Executive also agrees to serve without
additional compensation as an officer and director of such subsidiaries of the
Company as the Company may request from time to time and assume such
responsibility and authority for such entities as are comparable with
Executive's responsibilities and authority hereunder and is reasonable under the
circumstances. The Company acknowledges and agrees that Executive may devote a
substantial portion of his efforts to other business interests.  In his capacity
as President and Chief Executive Officer, Executive will have such powers,
authorities and responsibilities (directly or via direct subordinates)
consistent with this Agreement as determined by the Board of Directors of the
Company, including but not limited to the following, which may be modified by
the Board of Directors from time to time.  Executive shall be responsible for
and participate in all activities of the Company’s subsidiaries, including Casey
Systems Inc. and Systems Service Technology Corp. including:
 
3.1 Supervise all operating management;
 
3.2 Together with the Company's Chief Financial Officer, develop a budget;
 
3.3 Together with the Company's Chief Financial Officer, develop and supervise
and evaluate the effectiveness of the design and operation of the Company's SEC
mandated disclosure controls and procedures;
 
3.4 Review all salary increases with operating management;
 
3.5 Direct and supervise all strategic planning, including identify and
negotiate any potential mergers and/or acquisitions;
 
3.6 Evaluate, supervise and negotiate the Company's banking needs and
relationships; and
 
3.7 Carry out any directive that may be required by the Board of Directors not
inconsistent with this Agreement or applicable law.
 
4 Compensation. As compensation for all services to be rendered by Executive
hereunder, the Company agrees to pay to Executive a salary of $20,000 per Year,
subject to adjustment by the Company’s Board of Directors.  Executive’s salary
shall be payable in the same manner the Company pays compensation to its
non-employee directors.  The Company shall reimburse all of Executive's
reasonable business expenses in accordance with the Company's policies as in
effect from time to time.
 
5 Termination of Employment.  The Board of Directors of the Company may
terminate Executive's employment hereunder and remove Executive from his
position with the Company without cause by giving 30-days prior written notice
to Executive.  The Executive may terminate his employment with the Company
hereunder by giving 30-days prior written notice to the Board of Directors of
the Company.
 
6 Assignment; Survival.  Neither party shall have the right to assign this
Agreement or any rights or obligations hereunder without the consent of the
other party; provided, however, that this Agreement shall inure to the benefit
of and shall be binding upon the successors and assigns of the Company, and
their respective successors and assigns, upon liquidation, dissolution or
winding up of the Company, or upon any sale of all or substantially all of the
assets of the Company, or upon any merger or consolidation of the Company, as
though successors and assigns of the Company and their respective successors and
assigns were the Company.
 
7 Inventions. All Inventions which are at any time developed by the Company,
until the termination of this Agreement (or, if based on or related to
Executive's activities with the Company or on behalf of any Affiliate or any
Confidential Information or Invention(s) made by the Company within one year
after the termination of Executive's employment) shall be the property of the
Company, free of any reserved or other rights of any kind on Executive's part in
respect thereof. Executive agrees promptly to make full disclosure of any such
Inventions to the Company, and at its cost and expense to execute formal
applications for patents and also to do all other acts and things (including,
among others, the execution and delivery of instruments of further assurance or
confirmation) deemed by the Company to be necessary or desirable at any time or
times in order to effect the full assignment to the Company of his rights and
title to such Inventions and otherwise to carry out the purposes of this section
7.
 
8 Non-Disclosure. Except as required by his duties hereunder, Executive agrees
that he will never, during or after his employment with the Company, directly or
indirectly, use, publish, disseminate or otherwise disclose any Confidential
Information or Inventions without the prior written consent of the Company.
 
9 Return of Proprietary Materials. Upon termination of his employment with the
Company, all equipment, models, prototypes, designs, plans, drawings, documents,
procedural manuals, specifications, guides and similar materials, records,
notebooks and similar repositories of or containing Confidential Information or
Inventions, including all whether prepared by Executive or others, will be left
with or promptly returned by Executive to the Company.
 
10 Non-Competition.
 
10.1 The Executive’s other business interests, including but not limited to
Firecom Inc. and Multiplex Electrical Services, Inc. (“Related Companies”), and
the Company may from time to time be engaged in actual or potential competition
in the area of selling and/or servicing fire detection, life safety, security,
energy management, intercom, and communication systems (the “Area of
Competition”).  As an officer of the Company, Executive shall:
 
(a) endeavor to avoid obtaining any Related Company’s pricing strategy with
regard to competitive bidding or other contract solicitation for projects in the
Area of Competition;
 
(b) endeavor to avoid participating in any Related Company’s competitive bidding
process or other contract solicitation in the Area of Competition;
 
(c) agree that any information which comes into his possession, as a result of
his positions with the Company, relating in any way to the Area of Competition
will be kept confidential and will not, without prior written consent of the
Audit Committee of the Board of Directors, be disclosed by Executive to any
individual directly or indirectly for any purpose whatsoever.
 
In the event that any conflict or question involving the Executive in reference
to these guidelines, the Executive shall present such conflict to the Audit
Committee of the Board of Directors of the Company who shall issue a ruling to
Executive, as they deem necessary and appropriate, in order to avoid any
potential conflict of interest.


10.2 For a period of one year from the termination of this Agreement, Executive
will not personally participate in the competitive bidding process or other
contract solicitation in the Area of Competition (directly as an employee,
partner, sub-contractor, consultant or otherwise) from any customer of the
Company or on or with respect to any project, facility or installation to which
the Company provides services on the date of termination of this Agreement.
 
10.3 For a period of one year from the termination of this Agreement, Executive
agrees not to recruit or solicit the employment or services of, or induce
employees of, the Company or any of the Company’s Affiliates to terminate their
employment.
 
11 Survival of Obligations. The Executive’s obligations under Section 10 shall
survive termination of this Agreement.
 
12 Waiver.  The waiver of any provision, default or breach of this Agreement
shall not be deemed to be a permanent waiver of any provision or waiver of any
subsequent default or breach.  Any waiver shall not be construed to be a
modification of the terms of this Agreement.
 
13 Severability. The invalidity or unenforceability of any term or provision of
this Agreement shall not affect the validity or enforceability of the remaining
terms or provisions thereof, which shall remain in force and effect, and, should
any tribunal having jurisdiction determine that any such term or provision is
unenforceable, by reason of its overbreadth, whether as to time, geographical
scope or otherwise, then such term or provision shall be deemed to be amended to
reduce its scope by the degree of such overbreadth.
 
14 Notices. All notices required or permitted hereunder shall be given or made
in writing and shall be sufficiently given ten (10) days after sending by
facsimile of registered mail as follows, or to such other address as either
party shall designate by notice so given to the other:
 
If to Synergx:
Synergx Systems Inc.

 
209 Lafayette Drive

 
Syosset, New York 11791

 
Attention: Secretary

 
Facsimile:



If to Executive:
P.O. Box 2059

 
East Hampton, New York 11937

 
Facsimile:



15 Governing Law. This Agreement shall be interpreted and construed under the
laws of the State of New York applicable to contracts executed and to be
performed wholly within that state.
 
IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first above written.
 


 
 
Synergx Systems Inc.
 
By: /s/JOHN POSERINA
Name: John Poserina
Title: Chief Financial Officer, Treasurer, Secretary,
Vice President and Director


 
By: /s/PAUL MENDEZ
Paul Mendez




